Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION‑OXLEY ACT OF2002 In connection with the Quarterly Report on Form10‑Q of Cobalt International Energy,Inc. (the “Company”) for the quarterly period ended June 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Timothy J. Cutt, as Chief Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes‑Oxley Act of 2002, that, to his knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Timothy J. Cutt Name: Timothy J. Cutt Title: Chief Executive Officer Date: August 2, 2016 A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
